DETAILED ACTION
Response to Amendment
The following is in response to the amendment of January 15, 2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 In a paper machine clothing comprising a substrate having an upper side, a lower side, two lateral edges and a usable region between the two lateral edges, wherein the usable region has non-cylindrical through-channels formed therein extending through the substrate and connecting the upper side with the lower side, the through-channels having a cross sectional area becoming smaller in a thickness direction of the substrate from the upper side to a middle region of the substrate between the upper side and the lower side, the prior art does not disclose or suggest an upper rim of at least one of the through-channels directly contacting an upper rim of at least one neighboring through-channel such that the upper rim of the at least one through-channel does not lie within a plane.  Accordingly, the prior art does not discloses or suggest a method of producing such paper machine clothing.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748